Allow me at
the outset to express my heartfelt congratulations to
you, Sir, on your election as President of the General
Assembly at its sixtieth session. Your vast experience
in the international arena is the best guarantee of
success for your mandate. My sincere thanks go also to
your predecessor, Jean Ping, who presided over the
fifty-ninth session with particular effectiveness and
skill.
The deliberations of the High-level Plenary
Meeting represent an important and significant step in
the process of adapting the United Nations to the
global challenges that it must address. The results
achieved in the process of reforming the United
Nations, its basic principles and its bodies reflect the
broadest consensus that could be mustered within the
international community. Any attempt to reach for
more would in all probability have meant jeopardizing
its unity, which is an absolute and essential value. We
should therefore rate those results highly and consider
them to be a call to action.
Indeed, the heads of State or Government have
shown us the path to follow. It is now up to the General
Assembly and the Secretariat to set about
implementing the initiatives agreed upon in the
outcome document, improving and developing them
where necessary.
Recent events remind us, sometimes tragically, of
the need for a multilateral system that has a solid
structure and can respond swiftly and effectively to the
many challenges that individual members of the
international community would never be able to
address by themselves. Italy is convinced of this, and
commitment to multilateralism is a basic characteristic
of our foreign policy.
Of course, Italian support for the action of
international organizations is not based solely on
abstract ideals. We support the principle, and especially
the practice, of multilateralism because we are
convinced that common principles and, above all,
common interests justify the sharing of resources,
tools, responsibilities and benefits. Joint action is
inconceivable without a shared perception of interests,
objectives and their priorities.
Among the positive results of the High-level
Plenary Meeting is that it encouraged consensus on an
innovative and comprehensive vision of collective
security and highlighted the main phenomena
threatening that security. Terrorism, underdevelopment
and fundamentalism are the primary threats, and our
response must be equal to the challenge; it can come
only from a strong and credible multilateral system.
In the light of the emergence of fundamentalist
terrorism, the use of force by itself, although
sometimes inevitable, is not enough. It is not through
weapons, but through political means, that we can
create the conditions for a fruitful dialogue among
cultures, civilizations and religions and thereby
develop the social and international solidarity that can
prevent terrorism from continuing its criminal
proselytizing.
9

Global solidarity is also the most appropriate
response to the scandal of global poverty, which results
from the persistence of profound inequities in the
distribution of wealth — inequities that violate not
only every standard of fairness, but also the most
fundamental criteria of logic and effectiveness. To
eradicate underdevelopment, we must promote a
tangible solidarity that provides real and lasting
benefits by combining political and economic action on
the part of donor countries with the heightened sense of
responsibility and autonomy that is developing in
emerging countries as they yearn to shake off the
culture of dependency.
Underdevelopment and terrorism often find
unifying elements — which increases the potential for
instability — in fundamentalism and ideological
fanaticism, sworn enemies of universal values such as
freedom, peace and equality: values seen as a grave
threat by those who seek to control and delegitimize
our social systems.
We firmly believe that the international
community must unite in the fight against terrorism,
underdevelopment and fundamentalism. This session
of the General Assembly will have the task of
identifying concrete initiatives and actions to that end.
Italy’s steadfast commitment — even at the cost
of significant sacrifices — to promoting peace in key
areas of crisis such as the Middle East, the Balkans and
Darfur; our assistance to countries, such as
Afghanistan and Iraq, that are seeking to recover after
decades of obscurantist oppression; our commitment to
spreading a culture of freedom and dialogue among
cultures; and our front-line commitment to fighting the
scourge of underdevelopment, including through
innovative methods such as debt cancellation and
participation in the Global Fund against the major
epidemics, are eloquent and material testimony to the
seriousness of our intentions. In that regard, I wish to
mention in particular our activities to promote the
development of the African continent — activities
carried out not only by way of anti-poverty initiatives,
but also by strengthening African capacities in the
areas of conflict prevention, management and
settlement.
We are prepared to meet the challenges before us,
which will entail the significant contribution of
material and human resources that Italy is providing
for the functioning of the United Nations. It would not
be consistent with Italy’s attachment to multilateralism
if I did not add that our efforts would be bound to fail
if they were carried out individually and not within a
multilateral framework — hence our resolve to
strengthen multilateralism.
The reform proposals introduced over the past
year and submitted for the consideration of heads of
State or Government provide us with new and
potentially valuable tools that we must put to good use.
I am thinking, for example, of the possibility of
significantly developing the international community’s
capacity to prevent crisis situations, manage conflicts
and modernize the modalities and contents of
traditional development assistance programmes in
order to promote lasting stability.
That is why Italy cannot but favour the prospect
of developing or inventing tools for communal action
in those areas by creating new bodies such as the
Peacebuilding Commission and the Human Rights
Council. Their creation will make it possible to
operationalize the desired integrated approach to crisis
management and management of peacekeeping
operations — an approach that promises to reduce the
recurrence of conflicts, consolidate peace processes in
crisis regions and promote the restoration of rule-of-
law infrastructures.
The reform process under way can and must
invest in United Nations institutions in their entirety,
with regard to both their composition and working
methods, in order to strengthen effectiveness, while at
the same time ensuring the coherence and balance of
the Organization’s general framework. Italy is fully
aware and convinced of this. We are also convinced of
the need — especially in this area — to proceed with
due attention to individual sensitivities, within the
framework of a process that ensures transparency and
inclusiveness.
At the summit, it was not possible to reach an
agreement on the rather controversial subject of
Security Council reform, whose various aspects,
already widely debated in the preparatory phase, are
well known. Also well known is the position of Italy
and of countries that, like us, belong to the “Uniting
for consensus” group. We presented a proposal aimed
at greater inclusion, greater effectiveness and increased
democratic participation, having broad geographic and
regional representation and elaborated in a constructive
and flexible spirit.
10

We are well aware that the priorities of other
countries are different, and we obviously respect their
positions, although we do not share them. It is our
fervent hope that everyone will be convinced that
Security Council reform cannot be the result of shows
of force, unacceptable conditions or artificial
accelerations aimed at creating new positions of
privilege. Awareness of the need to reform the Council
is the common heritage of all Members. Such reform
certainly cannot be considered the exclusive
prerogative of those who advocate one reform option
as opposed to another. Recent events have
demonstrated that none of the proposals currently on
the table has the votes needed for adoption.
Undoubtedly, none of them enjoys the broad consensus
essential to ensure that the future shape of the Security
Council will help unite, and not divide, the
international community. This is why we firmly believe
that it is necessary to turn the page in order to unite
efforts to seek new consensus formulas, both in terms
of substance and in terms of method.
It is clear that this quest cannot go on forever.
Travelling this road together with trust and
perseverance is the only way to ensure effective and
lasting outcomes. Italy is prepared to consider, in a
constructive spirit, any potential solution that will
garner the broadest consensus possible, but will
continue to oppose — in accordance with the principles
shared by a growing number of Member States — any
formulas that could create new divisions and
marginalization. Given the challenges it must face, the
international community needs to be united in its
intentions.
I know quite well that in these statements, the
adjective “historic” is used so often that it loses much
of its meaning. Nevertheless, when we think about the
timetables and the risks or opportunities that are
emerging, describing the moment of this General
Assembly as historic does not seem an exaggeration. A
well-known aphorism reminds us that those who do not
remember history are condemned to repeat it. History
teaches us that a united international community based
on the recognition of shared principles and basic
interests is the necessary condition for ensuring peace,
development and progress for our peoples.